DETAILED ACTION

Claim Status
Claims 1-20 is/are pending.
Claims 1-20 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-19 of U.S. Patent No. 11,192,139 (BOSWELL ET AL),
	in view of YOSHIDA ET AL (US 2012/0003500),
	and in view of KRUBASIK ET AL (US 2014-0315776) or GRAHAM ET AL (US 2012/0108487).
 	U.S. Patent No. 11,192,139 claims soluble unit dose articles incorporating a film comprising a first water-soluble polymer layer, a second vapor-deposited organic coating, wherein the organic coating comprises poly(p-xylylene) polymer, and a third vapor-deposited metal oxide coating with microfractures in direct contact with the water-soluble polymer layer as recited in present application claims 1, 4-20.  Features not specifically recited are well known in the art.
	YOSHIDA ET AL discloses that it is well known in the art to apply a vapor-deposited (e.g., using chemical vapor deposition; plasma-aided chemical vapor deposition, etc.) organic polymer coating (e.g., poly-para-xylylene) with a typical thickness of 0.1-5000 nm directly over an inorganic layer (e.g., oxides of silicon, aluminum, magnesium, titanium, etc.) with a typical thickness of 0.1-500 nm coated on polymeric (e.g., polyvinyl alcohol) film in order to improve interlayer adhesion and barrier properties. (paragraph 0002-0003, 0020-0022, 0039, 0044-0046, 0049, 0052-0053, 0074-0076, 0131, 0142-0145, etc.)
 	KRUBASIK ET AL ‘776 and GRAHAM ET AL ‘487 each disclose that it is well known in the art to form soluble unit dose articles by: 
• forming an open-ended pouch from a water-soluble film; 

• filling said pouch with at least one composition;

• sealing the filled pouch.

(KRUBASIK ET AL ‘776, paragraph 0030-0037, 0138-0142, etc.) (GRAHAM ET AL ‘487, paragraph 0013, 0038, 0040-0041, 0071, 0076-0077, 0093, etc.).
	Regarding claims 1, 4-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the soluble unit dose articles claimed in U.S. Patent No. 11,192,139 using conventional unit dose article forming methods (e.g., pouch formation; filling; pouch sealing) as disclosed in KRUBASIK ET AL ‘776 (or GRAHAM ET AL ‘487).
 	Regarding claims 2-3, one of ordinary skill in the art would have used known vapor-deposition methods (e.g., chemical vapor deposition; plasma chemical vapor deposition) as suggested in YOSHIDA ET AL to form the poly(p-xylylene) polymer coating in the films used to produce the soluble unit dose articles claimed in U.S. Patent No. 11,192,139.

*     *     *

Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-18 of U.S. Patent No. 10,450,119 (BOSWELL ET AL),
	in view of YOSHIDA ET AL (US 2012/0003500),
	and in view of KRUBASIK ET AL (US 2014-0315776) or GRAHAM ET AL (US 2012/0108487).
 	U.S. Patent No. 10,450,119 claims soluble unit dose articles incorporating a film comprising a water-soluble polymer layer and a vapor-deposited metal oxide coating with microfractures in direct contact with the water-soluble polymer layer.  However, the reference does not specifically claim an organic coating containing para-xylylene.
	YOSHIDA ET AL discloses that it is well known in the art to apply a vapor-deposited (e.g., using chemical vapor deposition; plasma-aided chemical vapor deposition, etc.) organic polymer coating (e.g., poly-para-xylylene) with a typical thickness of 0.1-5000 nm directly over an inorganic layer (e.g., oxides of silicon, aluminum, magnesium, titanium, etc.) with a typical thickness of 0.1-500 nm coated on polymeric (e.g., polyvinyl alcohol) film in order to improve interlayer adhesion and barrier properties. (paragraph 0002-0003, 0020-0022, 0039, 0044-0046, 0049, 0052-0053, 0074-0076, 0131, 0142-0145, etc.)
	KRUBASIK ET AL ‘776 and GRAHAM ET AL ‘487 each disclose that it is well known in the art to form soluble unit dose articles by: 
• forming an open-ended pouch from a water-soluble film; 

• filling said pouch with at least one composition;

• sealing the filled pouch.

(KRUBASIK ET AL ‘776, paragraph 0030-0037, 0138-0142, etc.) (GRAHAM ET AL ‘487, paragraph 0013, 0038, 0040-0041, 0071, 0076-0077, 0093, etc.).
	Regarding claims 1, 4-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an additional vapor-deposited organic coating containing poly-para-xylylene as suggested by YOSHIDA ET AL over a portion or the entirety of the metal oxide layer in the films claimed in U.S. Patent No. 10,450,119 in order to further modify barrier properties (thereby allowing convenient control of the dissolution rate over the entirety or in specific localized zones of the unit dose article) and/or provide improved adhesion to additional barrier or functional layers.
	Further regarding claim 1, one of ordinary skill in the art would have formed the soluble unit dose articles claimed in U.S. Patent No. 11,192,139 using conventional unit dose article forming methods (e.g., pouch formation; filling; pouch sealing) as disclosed in KRUBASIK ET AL ‘776 (or GRAHAM ET AL ‘487).
	Regarding claims 2-3, one of ordinary skill in the art would have used known vapor-deposition methods (e.g., chemical vapor deposition; plasma chemical vapor deposition) as suggested in YOSHIDA ET AL to form the poly(p-xylylene) polymer coating in the films used to produce the soluble unit dose articles claimed in U.S. Patent No. 11,192,139.
	Regarding claim 14, one of ordinary skill in the art would have selected the thickness of the poly-para-xylylene coating applied to the films claimed in U.S. Patent No. 10,450,119 to obtain the delayed release characteristics required for specific applications and/or end-uses (e.g., type of washers, type of washing/rinse cycles, etc.).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	• BONE ET AL (US 2004/0065578), in view of YOSHIDA ET AL (US 2012/0003500)
 		or
 	• YOSHIDA ET AL (US 2012/0003500), in view of BONE ET AL (US 2004/0065578),
	and in view of KRUBASIK ET AL (US 2014-0315776) or GRAHAM ET AL (US 2012/0108487).
	BONE ET AL discloses soluble unit dose articles made from water-soluble films (e.g., polyvinyl alcohol-based, etc.) coated with protective barrier material which facilitate the formation of delayed release articles (e.g., for fabric treatment materials, etc.). (entire document; e.g., paragraph 0001-0002, 0005, 0007, 0077-0079, 0118-0122, etc.)  However, the reference does not specifically discuss the recited first and second layers.
 	YOSHIDA ET AL discloses gas-barrier films comprising a vapor-deposited organic polymer coating (e.g., poly-para-xylylene) with a typical thickness of 0.1-5000 nm (e.g., using chemical vapor deposition; plasma-aided chemical vapor deposition, etc.) directly over an inorganic layer (e.g., oxides of silicon, aluminum, magnesium, titanium, etc.) with a typical thickness of 0.1-500 nm coated on polymeric (e.g., polyvinyl alcohol) base films in order to provide packaging materials with excellent barrier properties. (paragraph 0002-0003, 0020-0022, 0039, 0044-0046, 0049, 0052-0053, 0074-0076, 0131, 0142-0145, etc.)  However, the reference does not specifically discuss soluble dose units.
	KRUBASIK ET AL ‘776 and GRAHAM ET AL ‘487 each disclose that it is well known in the art to form soluble unit dose articles by: 
• forming an open-ended pouch from a water-soluble film; 

• filling said pouch with at least one composition;

• sealing the filled pouch.

(KRUBASIK ET AL ‘776, paragraph 0030-0037, 0138-0142, etc.) (GRAHAM ET AL ‘487, paragraph 0013, 0038, 0040-0041, 0071, 0076-0077, 0093, etc.).
	Regarding claims 1, 10-13, 15-16, 19-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known poly-xylylene and metal oxide barrier system as disclosed in YOSHIDA ET AL to water-soluble substrate films used to form the soluble unit dose articles of BONE ET AL in order to protect the water-soluble film from the package contents and/or to prevent premature dissolution or disintegration.
 	Alternatively, regarding claims 1, 10-13, 15-16, 19-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form water-soluble unit dose articles as suggested by BONE ET AL using the barrier films of YOSHIDA ET AL which contain water-soluble base films (e.g., polyvinyl alcohol, etc.) in order to: (i) produce water-soluble individual dose packages which protects the package contents (e.g., from oxidation, etc.); and/or prevents premature dissolution or disintegration and/or (ii) further modify barrier properties (thereby allowing convenient control of the dissolution rate over the entirety or in specific localized zones of the unit dose article); and/or (iii) provide improved adhesion to additional barrier or functional layers.
	Further regarding claim 1, one of ordinary skill in the art would have formed the soluble unit dose articles as suggested in BONE ET AL using conventional unit dose article forming methods (e.g., pouch formation; filling; pouch sealing) as disclosed in KRUBASIK ET AL ‘776 (or GRAHAM ET AL ‘487).
	Regarding claims 2-3, one of ordinary skill in the art would have used known vapor-deposition methods (e.g., chemical vapor deposition; plasma chemical vapor deposition) as suggested in YOSHIDA ET AL to form the poly(p-xylylene) polymer coating in the films used to produce soluble unit dose articles as suggested in BONE ET AL.
	Regarding claim 14, one of ordinary skill in the art would have selected the thickness of the poly-para-xylylene coating applied to the films disclosed in YOSHIDA ET AL to obtain the delayed release characteristics required for specific applications and/or end-uses (e.g., type of washers, type of washing/rinse cycles, etc.) as suggested by BONE ET AL.

Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	• BONE ET AL (US 2004/0065578), in view of YOSHIDA ET AL (US 2012/0003500), and in view of KRUBASIK ET AL (US 2014-0315776) or GRAHAM ET AL (US 2012/0108487);
 	 		or
 	• YOSHIDA ET AL (US 2012/0003500), in view of BONE ET AL (US 2004/0065578) and in view of KRUBASIK ET AL (US 2014-0315776) or GRAHAM ET AL (US 2012/0108487),
 		as applied to claim 1 above,
 	and further in view of CHENG ET AL (US 9,406,485).
	CHENG ET AL ‘485 discloses that it is well known in the art to use argon-oxygen plasma (or helium-oxygen plasma) to treat the surface of substrates (e.g., polymeric films, etc.) in order to: (i) remove contaminants from polymer surfaces; (ii) activate polymer surfaces to provide improved adhesion and wettability; etc. (line 40, col. 3 to line 35, col. 4; line 47, col. 17 to line 17, col. 18; etc.)
 	Regarding claims 4-9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-treat at least a portion of the water-soluble base films (e.g., polyvinyl alcohol, etc.) of YOSHIDA ET AL with an argon-oxygen (or helium-oxygen) plasma in order to etch (i.e., ablate) the surface of said base films to remove contaminants and/or to improve adhesion characteristics prior to deposition of the metal oxide layer or the poly(p-xylylene) polymer coating, thereby improving adhesion of said oxide layer or polymer coating to the water-soluble base film.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	AOKI (US 4,844,828) and KAUFMANN ET AL (US 4,743,394) disclose methods of making soluble unit dosage articles from pouches.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 30, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787